                 Case 2:14-cv-00094-RFB-NJK Document 179 Filed 09/23/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


MICHAEL FOLEY
                                                       JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:14-cv-00094-RFB-NJK
LOREA AROSTEGUI, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
as Defendant's Motion for Attorneys fees was granted, the Court Awards $2,068.50 in attorneys' fees and
$3,875.41 in costs as previously entered by the Court on 1/13/2020 as [173] Costs Taxed.




         9/23/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
